Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO VOTING AND SUPPORT AGREEMENT

This FIRST AMENDMENT TO VOTING AND SUPPORT AGREEMENT (this “Amendment”) is
entered into on February 4, 2019 (the “Execution Date”), by and among Axar
Capital Management, LP, a Delaware limited partnership (“Axar”), Axar GP, LLC, a
Delaware limited liability company (“Axar GP”), Axar Master Fund, Ltd., a Cayman
Islands exempted limited partnership (the “Axar Funds,” and together with Axar
and Axar GP, the “Axar Entities”), Robert B. Hellman, Jr., in his capacity as
trustee under the Voting and Investment Trust Agreement for the benefit of
American Cemeteries Infrastructure Investors, LLC (“ACII”), and StoneMor GP
Holdings LLC, a Delaware limited liability company (“GP Holdings” and together
with ACII, the “ACII Entities”) and StoneMor GP LLC, a Delaware limited
liability company (the “Company”) and StoneMor Partners L.P., a Delaware limited
partnership (the “Partnership”). The Axar Entities, the ACII Entities, the
Company, the Partnership and each Permitted Transferee (as hereinafter defined)
are sometimes referred to herein collectively as the “Parties,” and individually
as a “Party.”

RECITALS

 

1.

The Parties entered into that certain Voting and Support Agreement on
September 27, 2018 (the “Agreement”).

 

2.

Pursuant to Section 5.2 of the Agreement, the Agreement may be amended in
writing by the Parties.

 

3.

The Parties desire to make certain amendments to the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

AMENDMENTS

1.1 Restrictions on Transfers and Other Actions. Section 1.3(a) of the Agreement
is hereby amended and restated in its entirety as follows:

“Each of the ACII Entities and the Axar Entities hereby agrees that, from the
date hereof until the Expiration Date, it shall not, and shall cause its
Affiliates not to, directly or indirectly, except in connection with the
consummation of the Reorganization or as expressly contemplated by the Merger
Agreement, (i) Transfer any Securities Beneficially Owned or owned of record by
such Party or such Party’s Affiliates; provided, however, that the foregoing
restriction shall not apply to Transfers between or among a Party and its
Affiliates (each, a “Permitted Transferee”) provided that, in the case of a
Transfer from a Party to one or more of such Party’s Affiliates, such transferee
executes and delivers to the Company a joinder agreement in the form of Exhibit
B hereto, (ii) deposit any Securities into a voting trust or enter into a voting
agreement or arrangement or grant any proxy, consent or power of attorney with
respect thereto that is inconsistent with this Agreement, (iii) initiate,
participate in, or knowingly encourage or facilitate any litigation or other



--------------------------------------------------------------------------------

proceeding challenging or seeking to enjoin or prevent the Reorganization or the
Merger Agreement or any Merger Proposal, or (iv) acquire additional Securities
in the Partnership if such acquisition could cause such Party, together with its
Affiliates (other than the Company and its Affiliates), to own beneficially in
excess of 19.99%, with respect to the ACII Entities, or 27.49%, with respect to
the Axar Entities, of any Partnership Securities (as defined in the Partnership
Agreement) of any class then outstanding; provided, however, that Axar, ACII and
their respective Affiliates shall have the right to participate pro rata, based
on their respective ownership percentage of the issued and outstanding equity
interests of the Partnership, in any equity capital raise of the Partnership or
its Affiliates (unless such participation could cause such Party, together with
its Affiliates (other than the Company and its Affiliates), to own beneficially
in excess of 19.99%, with respect to the ACII Entities, or 27.49%, with respect
to the Axar Entities, of any Partnership Securities of any class then
outstanding). In addition, each of the Axar Entities hereby agrees that, from
the date hereof until the Expiration Date, it shall not, and shall cause its
Affiliates not to, directly or indirectly, except in connection with the
consummation of the Reorganization or as expressly contemplated by the Merger
Agreement and the Nomination and Director Voting Agreement by and among the
Company, the Axar Entities and the ACII Entities (the “Director Voting
Agreement”) and provided that the Company is not in breach of the Merger
Agreement and the Company and the ACII Entities are not in breach of the
Director Voting Agreement, in each case which breach is not cured within ten
(10) days following receipt by the breaching party of written notice of such
breach, (v) participate in solicitations of proxies with respect to any
Securities of the Partnership, (w) except with the prior consent of the Company,
make public announcements regarding the Reorganization or other extraordinary
transactions involving the Partnership or its Affiliates, (x) seek
representation on the board of directors of the Company (the “Company Board”) or
take any actions to control or influence management of the Company or the
Company Board, (y) participate in, create or join any “group” within the meaning
of Section 13(d)(3) of the Exchange Act, with respect to any Securities, or
(z) agree to take or publicly propose any of the foregoing actions. For purposes
of this Agreement, “Transfer” means directly or indirectly, to sell, transfer
(by gift or otherwise), assign, pledge, encumber or similarly dispose of (by
merger (including by conversion into securities or other consideration), by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise), either voluntarily or involuntarily, or to enter
into any contract, option or other arrangement or understanding with respect to
the voting of or sale, transfer (by gift or otherwise), assignment, pledge,
encumbrance or similar disposition of (by merger, by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise). Any Transfer in violation of this Section 1.3 shall be null and
void.”

 

2



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS PROVISIONS

2.1 Certain Defined Terms. Capitalized terms used in this Amendment that are not
defined in the text of the body of this Amendment shall have the meanings given
such terms in the Agreement.

2.2 No Other Amendments. All provisions of the Agreement, unless amended by this
Amendment, shall remain unchanged.

2.3 Counterparts. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

2.4 Miscellaneous. Sections 5.1 through 5.13 of the Agreement shall apply to
this Amendment mutatis mutandis.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

AXAR CAPITAL MANAGEMENT, LP By:   Axar GP, LLC, its general partner By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Sole Member AXAR GP, LLC By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Sole Member AXAR MASTER FUND, LTD. By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Person ROBERT B. HELLMAN, JR., AS
TRUSTEE UNDER THE VOTING AND INVESTMENT TRUST AGREEMENT FOR THE BENEFIT OF
AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Trustee STONEMOR GP HOLDINGS LLC By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Authorized Person



--------------------------------------------------------------------------------

STONEMOR PARTNERS L.P. By:   StoneMor GP LLC, its general partner By:  

/s/ Joseph M. Redling

Name:   Joseph M. Redling Title:   President and Chief Executive Officer